Citation Nr: 0923417	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-28 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left and right upper extremities.

2.  Entitlement to service connection for peripheral 
neuropathy of the left and right lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to May 1973.  
He also had 16 years, 9 months, and 21 days of prior active 
service.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) - which denied the Veteran's claims for service 
connection for peripheral neuropathy of his upper and lower 
extremities.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Since the claims require further development, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC).


REMAND

The Veteran believes the peripheral neuropathy in his upper 
and lower extremities is a residual of exposure to herbicides 
(specifically, the dioxin in Agent Orange) while stationed in 
Vietnam.

The Veteran's military personnel records confirm he served in 
Vietnam during the Vietnam era, so it is presumed he was 
exposed to Agent Orange while there, as he is alleging.  
38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.307(a)(6)(iii) (2008).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  And acute and subacute peripheral 
neuropathy is one of these diseases presumptively associated 
with exposure to Agent Orange in Vietnam.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).

According to VA regulation, the term "acute and subacute 
peripheral neuropathy" means "transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  38 C.F.R. § 3.309(e), Note 2.  Furthermore, for this 
presumption to apply, the peripheral neuropathy must have 
become manifest to a degree of 10 percent or more within a 
year after the last date the Veteran was exposed to an 
herbicide agent during his military service.  38 C.F.R. § 
3.307(a)(6)(ii).

In this particular case at hand, the RO denied the Veteran's 
peripheral neuropathy claims on a presumptive basis, noting 
the condition was not shown to have been manifested in any 
extremity (upper or lower) to the required degree of 10 
percent or more within one year of the last possible date of 
his exposure to Agent Orange in Vietnam, as required by 38 
C.F.R. § 3.307(a)(6)(ii).  This does not, however, preclude 
him from establishing a direct link between his exposure to 
Agent Orange in Vietnam and his subsequent development of 
upper and lower extremity peripheral neuropathy.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a 
Veteran was not precluded under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act from 
establishing service connection with proof of direct actual 
causation).  See, too, McCartt v. West, 12 Vet. App. 164, 167 
(1999) (indicating this principle set forth in Combee, which, 
as mentioned, instead concerned exposure to radiation, is 
equally applicable in a case, as here, involving Agent Orange 
exposure to establish direct causation).

Furthermore, the Board sees there is a November 1956 service 
treatment record showing paresthesia (i.e., 
numbness/decreased sensation) of the left hand.  To date, 
the VA compensation and pension examinations that the Veteran 
has had have only concerned other, unrelated claims.  He has 
not had a VA compensation examination for a medical opinion 
concerning the etiology of his upper and lower extremity 
peripheral neuropathy - including especially in terms of 
whether it is attributable to exposure to Agent Orange 
coincident with his service in Vietnam or, instead, more 
likely the result of other, unrelated factors.

During a May 2002 Agent Orange screening, the Veteran 
reported a 20-year history of numbness in his extremities, 
suggesting he may have had peripheral neuropathy more 
contemporaneous to when he was in the military, keeping in 
mind that his military service ended in May 1973.

As further support for his claim, the Veteran also has 
submitted a photocopied private medical record listing a 
diagnostic assessment of paresthesias secondary to Agent 
Orange [exposure].  However, it is unclear who provided this 
opinion as there is no name or signature attached, although 
the Veteran indicated in an August 2005 statement in support 
of claim (VA Form 21-4138) that he submitted along with this 
supporting evidence that he was then currently receiving 
treatment for this condition at the Orlando VAHCC - 
presumably referring to a VA hospital or care clinic.  But 
the supporting medical statement he submitted is not on a 
government-issued form, such as the type used by VA hospitals 
and care clinics.  Thus, it is unclear whether this diagnosis 
was made by a qualified medical professional, such as a 
licensed private physician.  The Veteran has submitted 
additional private medical evidence signed by a doctor and 
containing an opinion that the paresthesias affecting the 
Veteran's palms and lower legs are the same as a peripheral 
neuropathy.  

In light of this evidence, a VA compensation examination is 
needed to ascertain whether the neurological manifestations 
affecting the Veteran's upper and lower extremities are 
peripheral neuropathy resulting from his presumed exposure to 
Agent Orange in Vietnam.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) (VA is required to obtain an examination and 
opinion when necessary to decide a claim).  Where the issue 
involves a question of medical causation, competent evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  



Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), holding that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the downstream degree of disability and the 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd ub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  The Veteran has not received this required 
notice and must before readjudicating his claim.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran an additional letter 
to comply with Dingess, that is, 
apprising him of the downstream 
disability rating and effective date 
elements of his claim.

2.  Schedule the Veteran for an 
appropriate VA compensation examination 
for a medical opinion indicating whether 
it is at least as likely as not that his 
upper and lower extremity peripheral 
neuropathy is attributable to his 
military service - including, 
in particular, to his presumed exposure 
to Agent Orange in Vietnam or whether, 
instead, this condition is more likely 
the result of other factors, unrelated to 
his military service.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  

To facilitate making this important 
determination, have the designated 
examiner review the claims file for the 
Veteran's pertinent medical and other 
history, including a complete copy of 
this remand and the especially relevant 
medical and other evidence noted herein.

The Veteran is hereby advised that 
failure to cooperate in the development 
of his claims, such as by not reporting 
for his VA examination, without good 
cause, may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2008).

4.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence.  If the claims are not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



